Citation Nr: 0029573	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-13 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits as though the cause of the veteran's death were 
service-connected, pursuant to 38 U.S.C.A. § 1151 (West 
1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.  The appellant is the veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The appellant is the veteran's surviving spouse.

2.  While under VA care, the veteran died as a result of 
severe dehydration with shock which was a result of his 
treatment and which was not a necessary consequence of his 
treatment.  Proper food and nourishment were a primary 
objective and responsibility of nursing home treatment.  
Severe dehydration with shock was not a certain, or very 
nearly certain, result of proper medical treatment.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits as though the 
cause of the veteran's death were service-connected, pursuant 
to 38 U.S.C.A. § 1151 (West 1991), have been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991);  Brown v. Gardner, 513 
U.S. 115 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In May 1997, the RO received from the appellant an 
application that includes the contention that the veteran's 
death in a VA hospital was in part caused by VA medical 
treatment.  She contended that the veteran, her husband, died 
of dehydration and that VA should have prevented the 
dehydration.

Numerous daily records of treatment in 1996 and 1997 reflect 
that the veteran had developed a combination of dementia and 
swallowing problems, requiring appropriate daily medical 
attention to ensure proper nutrition and hydration.  The 
records indicate that intravenous solutions and supervised 
eating sessions were means of accomplishing proper hydration 
and nutrition, and that a percutaneous endoscopic gastrostomy 
(PEG) feeding tube for this purpose was also considered.  
After close evaluation at a VA Medical Center (VAMC) in 
January and February 1997, the treating physicians determined 
that the veteran's condition did not require a PEG feeding 
tube.  He was diagnosed as having mild to moderate pharyngeal 
dysphasia, and was assessed as at risk for aspiration if 
given liquids.  He was discharged to return to a VA (not 
private) nursing home care unit (NHCU), to be given 
supervised meals including ice chips and thickened liquids, 
and to be monitored with respect to weight, fever and chills. 

The terminal summary of hospitalization indicates that the 
veteran was admitted from the VA nursing home care unit 
(NHCU) to a VA Medical Center (VAMC), in February 1997 for 
treatment of severe dehydration and shock.  He had been seen 
that morning by an NHCU physician and found to be severely 
dehydrated, at which time he was given Lactated Ringer's 
solution in fast IV infusion.  Upon receiving this treatment, 
his pulse had become slightly stronger and he was more awake.  
However, within a day of his transfer to the VAMC, he passed 
away.

The veteran's death certificate indicates that he died in 
February 1997.  The immediate cause of death was severe 
dehydration with shock, with no underlying cause of death 
indicated.  The two entries on the death certificate provided 
for listing the underlying medical cause or causes of death 
were left blank.  The approximate interval between onset of 
dehydration and death was one day.  No autopsy was performed.  

During the October 1998 RO hearing, the appellant testified 
that the day before the veteran was found to be dehydrated, 
he was sitting in the nursing home care unit eating ice 
cream, with no visible indication of any problem.  She said 
the next day she received a phone call informing her that the 
veteran was being transferred to the VAMC.  She said that 
when she arrived at the VAMC, the veteran's arm was hard and 
cold.  She said that he tried to speak to her, but started 
hyperventilating.  She indicated that later that day he was 
able to speak and laugh with his children.  She said that she 
was told that the veteran's condition was grave, and that he 
died the next day.

Analysis

Pursuant to 38 U.S.C.A. § 1151 (West 1991), in cases where a 
veteran experiences an injury, or an aggravation of an 
injury, not the result of his own willful misconduct, as a 
result of hospitalization, medical, or surgical treatment, 
and such injury results in the death of the veteran, the VA 
is required to pay dependency and indemnity compensation 
awarded in the same manner as if the death were service-
connected.
 
In Gardner v. Derwinski, the Court declared invalid the 
provisions of 38 C.F.R. § 3.358(c)(3) (1994), requiring VA 
fault or accident prior to recovery under 38 U.S.C.A. § 1151.  
See Gardner v. Derwinski, 1 Vet. App. 584, 586 (1991), aff'd 
sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
aff'd 513 U.S. 115, 130 L. Ed. 2d 462, 115 S. Ct. 552 (1994).  
In December 1994, the United States Supreme Court held that 
VA is not authorized by § 1151 to exclude from compensation 
the "contemplated or foreseeable" results of non-negligent 
medical treatment, as was provided by 38 C.F.R. § 
3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  In a memorandum to the Secretary dated 
January 20, 1995, the Deputy Assistant Attorney General, 
Office of Legal Counsel, U.S. Department of Justice, 
indicated that the Supreme Court's holding is read most 
accurately as excluding from coverage under § 1151 only those 
injuries that are certain, or perhaps very nearly certain, 
the result of proper medical treatment.  In March of 1995, 
amended regulations were published deleting the fault or 
accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b), (c) 
(1997).  The appellant is not required to show fault or 
negligence in medical treatment, Brown v. Gardner, 513 U.S. 
115 (1994).

The Board notes that during the pendency of this appeal a 
more restrictive version of 38 U.S.C.A. § 1151 went into 
effect, on October 1, 1997.  However, the Board will continue 
to apply the older and more favorable version to the instant 
case, since the RO received the appellant's claim in May 
1997.

In its June 1999 decision, the RO denied the appellant's 
claim on the ground that the veteran's swallowing difficulty 
was not caused by any treatment or omission of treatment by 
VA and dehydration was a natural progression of the 
swallowing difficulty.  The Board has closely reviewed the 
claims file and can find no medical evidence expressing this 
exact opinion.  The closest support for this opinion is a 
note in the terminal hospitalization record stating that the 
cause of death was severe dehydration with shock causing 
multi-organ failure in a frail man already afflicted by age 
and many underlying diseases.  It was further indicated that 
there was a possibility of a coronary ischemic event.  The 
Board is impressed with the fact that this opinion does not 
expressly tie the dehydration and shock to the natural 
progression of any underlying disorders.  While it 
acknowledges the possibility of a coronary ischemic event, 
the opinion leaves this only in the vague realm of 
possibility, with no indication of the overall likelihood of 
this possibility.  The Board further finds it significant 
that the death certificate contains an unrebutted 
determination by a medical professional that the veteran died 
of severe dehydration with shock, within one day of onset of 
the condition.  Once again, this opinion conspicuously is not 
accompanied by any listing of an underlying medical cause.  

The medical evidence shows that proper nutrition and 
hydration were key objectives of the veteran's treatment, 
part and parcel of care for a veteran experiencing dementia 
and swallowing problems, but without any pathological 
dehydration or ongoing or chronic diagnosis or history of 
dehydration.  Given this record, the Board can not find that 
severe dehydration with shock was one of "those injuries 
that are certain, or perhaps very nearly certain, the result 
of proper medical treatment."  For example, the evidence 
shows that after close observation at a VA hospital within a 
month of the veteran's death, it was determined that proper 
nutrition and hydration could be achieved by monitoring and a 
supervised, tailored diet including ice chips and thickened 
liquids - greater available measures such as a PEG feeding 
tube were not required.  Put differently, the Board can not 
find adequate evidentiary support in this record for the 
proposition that severe dehydration with shock was a 
"necessary consequence" of the veteran's treatment.  38 
C.F.R. § 3.358 (1997).  

In summary, this is a case where the medical evidence shows 
that the veteran experienced an injury (severe dehydration 
with shock), not the result of his own willful misconduct.  
It further shows that the medical professionals who offered 
opinions on whether VA hospitalization and medical treatment 
caused or contributed to cause the veteran's death evaded 
ruling out such a relationship and likewise avoided linking 
the veteran's death to the natural progression of the 
veteran's obvious and very serious underlying disabilities.  
The Board finds these evasions raise an inference that there 
is at least a balance of positive and negative evidence that 
VA care, or lack of care, caused or (more likely) contributed 
to cause death, albeit in circumstances where the margins of 
error were very narrow.  The Board would emphasize that the 
standard applicable in this case holds VA to very strict 
liability, and it is by no means clear the claimant would 
prevail under the standards now in effect.  On the facts and 
law applicable in this matter, where there is a balance of 
positive and negative evidence on a material issue, under the 
benefit of the doubt doctrine the claimant prevails.  38 
U.S.C.A. § 5107.  


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits, pursuant to 38 U.S.C.A. § 1151 (West 1991), is 
granted.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals
